United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3661
                        ___________________________

                                        Lin Gao

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                            YMCA of Greater St. Louis

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                              Submitted: May 15, 2015
                                Filed: May 21, 2015
                                   [Unpublished]
                                   ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Lin Gao appeals the district court’s1 Federal Rule of Civil Procedure 12(b)(6)
dismissal of her complaint, in which she asserted discrimination claims against her

      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
former employer. Upon careful de novo review, we conclude that the dismissal was
proper. See Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848-49 (8th Cir.
2014) (district court’s grant of motion to dismiss is reviewed de novo; to survive
motion to dismiss, pro se complaint must contain sufficient factual matter, accepted
as true, to state claim to relief that is plausible on its face); see also EEOC v. CRST
Van Expedited, Inc., 774 F.3d 1169, 1181 (8th Cir. 2014) (plaintiff asserting Title VII
claim based on alleged harassment must show, among other elements, that there was
causal nexus between harassment and her membership in protected group).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Gao’s renewed
motion for appointed counsel.
                      ______________________________




                                         -2-